PER CURIAM.
We affirm the trial court’s order summarily denying appellant’s motion seeking additional jail time credit pursuant to section 921.161(1), Florida Statutes, for the sixteen months he served in prison on count I prior to being placed on probation in count II. Without determining whether appellant is entitled to credit for the time served in prison on count I against his new prison sentence for violation of probation in count II, as would seem likely pursuant to Tripp v. State, 622 So.2d 941 (Fla.1993), this affirmance is without prejudice to appellant’s filing another motion asking the trial court to correct his sentence by directing the Florida Department of Corrections to compute and apply credit for time served on count I, see § 921.0017, Fla. Stat. (1999), or, if the trial court’s sentencing order already so directed, then pursuing any administrative remedies against the department, see Smith v. State, 785 So.2d 1237 (Fla. 4th DCA 2001).
STONE, KLEIN and STEVENSON, JJ., concur.